IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                                         )
                                         )
 MELODY STARLING,                        )
                                         )
 Appellant/                              )   C.A. No. N18A-09-003 CLS
 Defendant-Below                         )
                                         )   CASE BELOW:
                                         )   CPU4-17-004961
             v.                          )
                                         )
 SPENCER APARTMENTS,                     )
                                         )
 Appellee/
 Plaintiffs-Below.



                      Date Submitted: December 10, 2018
                        Date Decided: January 8, 2019

   Upon Consideration of Appellant’s Appeal from the Court of Common Pleas.
                                 AFFIRMED



Melody Starling, 900 A Wilmington Avenue, 2nd Floor, Wilmington, Delaware
19805. Pro Se Appellant.


David C. Zerbato, Esquire, Michael P. Morton, P.A., 3704 Kennett Pike, Suite 200,
Greenville, Delaware, 19807. Attorney for Appellee.


Scott, J.
                                    OPINION

      This is an appeal from the decision of Court of Common Pleas. The issue

before the Court is the dismissal of Appellant’s Counterclaim for rent paid to her

landlord while she occupied a rental unit. For the following reasons the Court of

Common Pleas decision will be Affirmed.

                      Nature and Stage of the Proceedings

      This is a landlord/tenant issue between Melody Starling (Appellant/Starling)

and Spencer Apartments (Appellee/Spencer), instituted in the Justice of the Peace

Court 13. Starling resided as a tenant in the apartment in question from June 2007

until September 2017. A trial was held before that Court on September 14, 2017,

which Starling did not attend. As a result, a default judgment was entered against

Starling. On Starling’s Motion, the default judgment was vacated and the case was

heard on the merits before the Court, including Starling’s counterclaim for rent paid

to Spencer from June 2016 through September 2017. Possession of the rental unit

was not an issue, so the matter proceeded as a debt action. The Court ruled in favor

of the Spencer.

      Starling then filed an appeal to the Court of Common Pleas. The case was

heard de novo at a bench trial on September 6, 2018. The Court found in favor of




                                         2
Spencer, and dismissed Starling’s counterclaim. Immediately following that

decision Starling filed this appeal.

                        The Court of Common Pleas Decision

         At trial the Court did not dismiss Starling’s Counterclaim before the hearing.

The Court determined Spencer was on notice of the Counterclaim, and therefore the

Court would decide the claim on the merits. At trial Starling attempted to introduce

evidence to support her claim that Starling had notice of the deficiencies in the

apartment. The Court excluded the evidence as it was not produced during

discovery.1

         The Court ruled from the bench that Starling’s claim failed as a matter of law.

The Court determined Starling failed to notify the landlord in writing of a defective

condition as required by the Landlord-Tenant Code under Title 25, therefore she

could not maintain a claim to recover rent paid. The Court ruled for Spencer in the

amount of $1,673.65

                                   Parties Assertions

         Starling is seeking reimbursement for rent paid from June 2016 until

September 2017. Her justification for the claim is unaddressed maintenance issues
1
Rawle at 65.
                                            3
starting in June 2016. Starling argues she withheld full rental payments based on the

deficiencies in the apartment. Starling states she attempted to submit exhibits to the

Court before trial, but was denied.

      Spencer argues Starling has not provided a standard of review upon which this

Court may proceed, and that Exhibits submitted with this appeal are procedurally

barred since they were not presented in the case before the Court of Common Pleas.

Spencer further argues the Court of Common Pleas properly excluded the documents

Starling wished to file which were not submitted prior to trial.

                                Standard of Review

      Addressing appeals from the Court of Common Pleas, the Superior Court sits

as an intermediate Appellate Court.2 As a rule, issues not raised in the trial Court

shall not be heard on appeal.3 The Court's role is to “correct errors of law and to

review the factual findings of the Court below to determine if they are sufficiently

supported by the record and are the product of an orderly and logical deductive

process.”4 Appellate Courts are bound by findings of fact made by the Trial Court

that are supported by substantial evidence on the record, and are the product of an




2
  State v. Richards, 1998 WL 732960.
3
  Wilmington Tr. Co. v. Conner, 415 A.2d 773, 781 (Del. 1980).
4
  Tekstrom, Inc. v. Savla, 2006 WL 2338050, at *4 (Del. Super. 2006), aff'd, 918
A.2d 1171 (Del. 2007).
                                       4
orderly and logically deductive process.5 Superior Court does not sit as a trier of fact

with authority to weigh the evidence, determine questions of credibility, and make

its own factual findings and conclusions.6 Errors of law are reviewed de novo.7

Errors of law include “errors in formulating or applying legal precepts.”8

                                      Discussion

      Under the Landlord-Tenant Code, landlords are required to provide a rental

unit which does not endanger the health, welfare, or safety of the tenants.9 The Code

allows residential tenants to withhold rent under specific circumstances, and a tenant

may recover rent monies if the landlord fails to repair or maintain a rental unit in an

acceptable condition as defined by the Code.10 In the event of a violation of the Code

or the rental agreement, the injured party has a right to maintain a cause of action.11

However, in order to recover damages related to maintenance issues a tenant is

required to notify the landlord in writing of the defect complained of.12




5
  Id. citing, Shahan v. Landing, 643 A.2d 1357 (Del. 1994); Downs v. State, 570
A.2d 1142, 1144 (Del. 1990).
6
  Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965).
7
  Downs v. State, 570 A.2d 1142, 1144 (Del. 1990).
8
  Id.
9
  25 Del. C. § 5305.
10
   25 Del. C. §§ 5306 & 5307.
11
   25 Del. C. § 5117.
12
   Id.
                                         5
      Starling is seeking reimbursement for 15 months of rent paid while she

occupied the apartment. Under the Code, a tenant who undertakes to remedy a defect

in the rental unit at their own expense may deduct from the rent the reasonable cost

of that repair.13 Such a deduction is limited to a maximum of $200. 14 Alternatively,

a tenant may terminate a rental agreement if a landlord fails to remedy “any

condition which deprives the tenant of a substantial part of the benefit or enjoyment

of the tenant's bargain.”15 In such an instance a tenant’s recovery is limited to the

greater of: (1) The difference between rent payable under the rental agreement and

all expenses necessary to obtain equivalent substitute housing for the remainder of

the rental term; or (2) An amount equal to 1 month's rent and the security deposit.16

      The Landlord-Tenant Code has no provision for the recovery of rent monies

paid if party stays in possession of the unit, and fails to provide written notification

of deficiencies in the rental unit. The Court of Common Pleas did not err in its

determination that Starling was not entitled to withhold rent, nor was she entitled to

recover monies paid over the course of 15 months.




13
   25 Del. C. § 5307.
14
   25 Del. C. § 5307.
15
   25 Del. C. § 5306.
16
   25 Del. C. § 5306.
                                           6
                                    Conclusion

      The Court affords pro se litigants a degree of leniency in filing documents on

appeal.17 However, this Court may only consider the evidence on the record. The

decision of the Court of Common Pleas is supported by substantial evidence, free

from errors of law. Starling failed to prove she was entitled to either withhold rent

as permitted by the Landlord-Tenant Code, or to recover the rent monies paid while

she occupied the rental unit.

       For the foregoing reasons, the decision of the Court of Common Pleas is

AFFIRMED.

      IT IS SO ORDERED.



                                                    /s/ Calvin L. Scott
                                                    Judge Calvin L. Scott, Jr.




17
 Beck v. Delaware Attorney Gen., 180 A.3d 40 (Del. 2018) citing Yancey v
National Trust Co., 1998 WL 309819 (Del. 1998).
                                      7